7 Ill. App. 3d 1040 (1972)
288 N.E.2d 718
JAMES O. GRIFFITH, Plaintiff-Appellant,
v.
THE YOUNG MEN'S CHRISTIAN ASSOCIATION OF METROPOLITAN CHICAGO, Defendant-Appellee.
No. 56544.
Illinois Appellate Court  First District.
October 3, 1972.
*1041 James O. Griffith, pro se.
John K. Kallman, of Chicago, (Sidley & Austin, of counsel,) for appellee.
Judgment affirmed.
Mr. JUSTICE SCHWARTZ delivered the opinion of the court:
The plaintiff sued to recover the value of a wallet and currency stolen from his room at the defendant hotel where he was a guest. At a bench trial the court found in defendant's favor and entered judgment accordingly. The following issues are involved:
(1) Whether the trial court committed error in finding that the defendant had complied with the requirements of Ill. Rev. Stat. 1969, ch. 71, par. 1, which limits innkeeper's liability;
(2) Did the defendant exercise due care in protecting plaintiff's property; and
(3) Did the trial court err in imposing as a condition to granting a continuance to plaintiff that he pay a witness fee of $15.00 to a witness who had appeared on behalf of defendant.
 1-3 A judgment based upon a finding of fact will not be set aside on review unless such finding is against the manifest weight of the evidence. (Pedrick v. Peoria & Eastern R.R. Co., 37 Ill. 2d 494; Lau v. West Towns Bus Co., 16 Ill. 2d 442.) After examining the record we find the trial *1042 court's ruling was not against the manifest weight of the evidence.
 4, 5 Allowance of continuances is committed to the trial court's discretion and its exercise of that discretion is reviewable only where there has been an abuse thereof. (Ill. Rev. Stat. 1969, ch. 110, par. 59; Atkinson v. Estate of McKeogh, 284 Ill. App. 85.) Our study of the record discloses no such abuse of discretion.
This opinion is filed and the case disposed of pursuant to Supreme Court Rule 23. Ill. Rev. Stat. 1972, ch. 110A, par. 23.
Judgment affirmed.
GOLDBERG and LEIGHTON, JJ., concur.